Citation Nr: 0310549	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  94-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1987.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by the 
RO.  

The Board remanded the case to the RO in June 1999 for 
additional development of the record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  It is shown that the current low back strain as likely as 
not is due to an injury suffered in the veteran's military 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by low back strain is due to an injury 
that was incurred in active service.  38 U.S.C.A.  §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A careful of the veteran's service medical records shows 
that, in June 1985, the veteran was in a motor vehicle 
accident and had complaints of diffuse stiffness in the lower 
back.  Thereafter, in July 1985, the veteran was still 
reporting back pain secondary to the previous accident.  

Likewise, in August 1985, the veteran stated that he was 
still experiencing back pain secondary to the June accident 
and was diagnosed as having a low back strain.  Upon 
separation from service, the records show no complaints or 
findings of a back disability.  

In a January 1992 letter, the veteran's VA physician noted 
that after reviewing the veteran's medical records, he 
suffered a back injury secondary to a motor vehicle accident.  
Since that time, he reported that the veteran had continued 
to experience lower back pain.  Dr. Strobel concluded that 
the veteran's current back problems were related to the motor 
vehicle accident that occurred in June 1985.  

In March 1992, the veteran underwent a VA examination.  
Although the veteran did not report any complaints related to 
his back, he stated that he suffered from residuals of a foot 
injury secondary to his accident in service.  

In a January 1994 letter, Dr. J. Moore stated that the 
veteran had suffered a significant injury to his leg and back 
in a work related accident in October 1992.  Likewise, in 
treatment records from Dr. Moore, dated 1993 to 1994, the 
veteran received treatment for such injuries with no 
definitive diagnosis of a back disability.  

In a July 1995 letter, Dr. J. Disney of the East Memphis 
Orthopedic Group reported that the veteran suffered from back 
pain that started in the military, not related to any 
specific event.  Dr. Disney diagnosed the veteran, in part, 
as suffering from a chronic lumbosacral strain.  

In December 1996, the veteran underwent another VA 
examination.  The veteran stated that he first injured his 
back in a helicopter crash in 1979 and then suffered another 
injury in a motor vehicle accident in 1985.  

The examiner questioned the veteran about the work injury in 
October 1992, and the veteran stated that the injury was a 
common occurrence that happened when he stepped off a small 
incline or jarred his back.  X-ray studies revealed no 
abnormalities in the lumbar spine.  The examiner diagnosed 
the veteran as suffering from back pain with no determinable 
cause.  

During the August 1999 VA examination, the veteran reported 
complaints of having back pain with a history of the 1985 
motor vehicle accident.  The examiner diagnosed the veteran 
as having a chronic low back strain.  

Likewise, in August 2000, the veteran reported injuring his 
back in a helicopter accident and then later injuring it in a 
motor vehicle accident.  After examining the veteran, the 
examiner diagnosed him as having chronic low back pain with 
no pathology corresponding to his complaints.  

The file also reveals that in November 1996, the Social 
Security Administration concluded that he was disabled as 
defined by the Social Security Act, beginning in June 1993.  
Likewise, it appears that such benefits ceased in November 
2000, but were continued in a March 2001 decision.  

Finally, VA treatment records, dated 1990 to 2001, show 
treatment for his back disability and complaints of chronic 
back pain.  Specifically, in August 1991, the veteran 
reported complaints of back pain secondary to a motor vehicle 
accident in service.  

In July 1992, it was opined, on a separate occasion, that the 
veteran's back disability was related to the motor vehicle 
accident in service.  Likewise, in February 1994, the veteran 
again had complaints of chronic back pain.  

In February 1995, the veteran reported having back pain 
secondary to the motor vehicle accident.  In 2001, the 
veteran also reported a history of chronic low back pain.  



Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the September 1992 Statement of 
the Case and October 1992, March 1994, May 1998, and January 
2003 Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the Board remanded this case in June 1999 and the 
veteran underwent a VA examination in conjunction with this 
appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Pursuant to regulation, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

Likewise, the regulations provide that for the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  See 38 C.F.R. 
§ 3.303(b) (2002).  

Furthermore, chronicity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity y 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

The regulations further provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).   

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

After reviewing the veteran's claims file, the Board finds 
that it is as least as likely as not that the veteran is 
suffering from current back disability that is related to his 
military service, particularly the June 1985 motor vehicle 
accident.  

In this regard, the veteran's service medical records record 
show that he was involved in such an accident and had 
complaints of secondary back pain.  Likewise, for several 
months following the accident, he was still suffering from 
residuals.  

Furthermore, even though the veteran did not report a history 
of back injury upon discharge or seek treatment for such a 
disability until several years following service, the Board 
still finds that, given his treatment history and the opinion 
of the veteran's VA physician, that his current problems 
manifested by low back strain are related to such incident.  

As stated hereinabove, since the early 1990's, the veteran 
has sought treatment for chronic back pain with several 
notations that the pain was secondary to the motor vehicle 
accident in service.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board finds that service connection is warranted 
for the current back disability.  




ORDER

Service connection for low back strain is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

